DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato US 2006/0264038 in view of Godet et al. US 2016/0233100.
Regarding claim 1, Kato discloses a method of manufacturing a semiconductor device, comprising: 
forming a metal nitride film 21 substantially not containing a silicon atom on a substrate 15 by sequentially repeating:
6 [0066] and a reducing gas SiH4 [0071], which contains silicon and hydrogen and does not contain a halogen, to the substrate in a process chamber 2 by setting an internal pressure of the process chamber during at least the supply of the reducing gas, wherein (a) includes a timing of supplying the metal-containing gas [0065]-[0066] and the reducing gas [0067]-[0068]; (b) removing the metal-containing gas and the reducing gas that remain in the process chamber [0067]-[0068]; (c) supplying a nitrogen-containing gas to the substrate [0077]; and (d) removing the nitrogen-containing gas remaining in the process chamber [0078].  
Kato does not expressly disclose setting an internal pressure of the process chamber to a value which falls within a range of 130 Pa to less than 3,990 Pa during at least the supply of the reducing gas, wherein (a) includes a timing of simultaneously supplying the metal-containing gas and the reducing gas. 
Godet et al. [0070] teaches an ALD process that utilizes a first reactant gas mixture (i.e. tungsten containing gas) that is supplied simultaneously with, sequentially with or alternatively without a reducing gas mixture (i.e. silane) to form a metal layer at a process pressure between 7 Torr (933.257 Pa) and 30 Torr (3999.67 Pa). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use the sequence and pressure in the method of Kato as suggested by Godet et al. for the purpose of selectively depositing a metal layer on different locations of a substrate [0055] such as a fin structure, a gate structure or a contact structure.

claim 2, Kato in view of Godet et al. teaches the method according to Claim 1. Kato [0083] teaches wherein (a), (b), (c), and (d) are sequentially repeated a plurality number of times.  
Regarding claim 3, Kato in view of Godet et al. teaches the method according to Claim 1. Godet et al. [0070] teaches wherein in (a), the supply of the metal-containing gas is stopped while the reducing gas is supplied to the substrate.  
Regarding claim 4, Kato in view of Godet et al. teaches the method according to Claim 1. Godet et al. [0070] teaches wherein in (a), the supply of the metal-containing gas starts while the reducing gas is not supplied to the substrate.  
Regarding claim 5, Kato in view of Godet et al. teaches the method according to Claim 1. Godet et al. [0070] teaches wherein in (a), the supply of the metal- containing gas starts while the reducing gas is not supplied to the substrate, and the supply of the metal-containing gas is stopped while the reducing gas is supplied to the substrate.  
Regarding claim 6, Kato in view of Godet et al. teaches the method according to Claim 1. Godet et al. [0070] teaches wherein in (a), the internal pressure of the process chamber is set to a value which falls within a range of 500 Pa to less than 2,660 Pa during at least the supply of the reducing gas.  
Regarding claim 7, Kato in view of Godet et al. teaches the method according to Claim 1. Kato [0071] teaches wherein the reducing gas is one of monosilane, disilane, and trisdimethylaminosilane.  
Regarding claim 8, Kato in view of Godet et al. teaches the method according to Claim 1. Kato [0066] teaches wherein the metal-containing gas is a halide.  
claim 9, Kato in view of Godet et al. teaches the method according to Claim 1. Godet et al. [0070] teaches wherein the metal-containing gas contains a titanium element, and the metal nitride film is a titanium nitride film.  
Regarding claim 11, Kato in view of Godet et al. teaches the method according to Claim 1. Kato [0067] teaches wherein in (a), the internal pressure of the process chamber during the supply of the reducing gas is set higher than the internal pressure of the process chamber during the supply of only the metal-containing gas.  
Regarding claim 12, Kato in view of Godet et al. teaches the method according to Claim 1. Kato [0132] teaches wherein in (a), a supply time of the reducing gas is set at 0.01 seconds or more and 60 seconds or less.  
Regarding claim 13, Kato discloses a substrate processing apparatus, comprising: 
a process chamber 2 configured to accommodate a substrate 15; 
a gas supply system 5 configured to supply a metal-containing gas, a reducing gas which contains silicon and hydrogen and does not contain a halogen, and a nitrogen-containing gas into the process chamber; so as to form a metal nitride film 21 substantially not containing a silicon atom on the substrate by sequentially repeating: 
(a) supplying a metal-containing gas WF6 [0066] and a reducing gas SiH4 [0071], which contains silicon and hydrogen and does not contain a halogen, to the substrate in a process chamber 2 by setting an internal pressure of the process chamber during at least the supply of the reducing gas, wherein (a) includes a timing of supplying the metal-containing gas [0065]-[0066] and the reducing gas [0067]-[0068]; (b) removing the metal-containing gas and the reducing gas that remain in the process chamber 
Kato does not expressly disclose an exhaust system configured to exhaust an interior of the process chamber; and a controller configured to control the gas supply system and the exhaust system, setting an internal pressure of the process chamber to a value which falls within a range of 130 Pa to less than 3,990 Pa during at least the supply of the reducing gas, wherein (a) includes a timing of simultaneously supplying the metal-containing gas and the reducing gas. 
Godet et al. [0070]–[0071] teaches an ALD process that includes an exhaust system configured to exhaust an interior of the process chamber; and a controller 680 configured to control the gas supply system and the exhaust system that utilizes a first reactant gas mixture (i.e. tungsten containing gas) that is supplied simultaneously with, sequentially with or alternatively without a reducing gas mixture (i.e. silane) to form a metal layer at a process pressure between 7 Torr (933.257 Pa) and 30 Torr (3999.67 Pa). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use the exhaust system, sequence and pressure in the method of Kato as suggested by Godet et al. for the purpose of selectively depositing a metal layer on different locations of a substrate [0055] such as a fin structure, a gate structure or a contact structure.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato and Godet et al. as applied to claim 1 above, and further in view of Nakatani et al. US 2015/0093911.
claim 10, Kato in view of Godet et al. teaches the method according to Claim 1. Kato [0067] teaches wherein in (a), the reducing gas is supplied after the metal containing gas is introduced into the chamber. Kato does not expressly teach that after a lapse of 0.01 or more and 5 seconds or less from the start of the supply of the metal-containing gas supplying the reducing gas. 
Nakatani et al. Fig. 7A teaches a supply time of a metal containing gas is set to a time within a range of 1-60 seconds [0071]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use the time as suggested by Nakatani et al. [0080] in the method of Kato and Godet et al. for the purpose of reducing the total processing time and increasing the deposition rate.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godet et al. US 2016/0233100 in view of Kato US 2006/0264038.
Regarding claim 14, Godet et al. discloses a non-transitory computer-readable recording medium 680 storing a program that causes, by a computer 682, a substrate processing apparatus 634 to perform a process 416135042-1HITACHI 13-0002073US01comprising a first reactant gas mixture (i.e. tungsten containing gas) that is supplied simultaneously with, sequentially with or alternatively without a reducing gas mixture (i.e. silane) to form a metal layer at a process pressure between 7 Torr (933.257 Pa) and 30 Torr (3999.67 Pa).
Godet et al. does not expressly disclose forming a metal nitride film substantially not containing a silicon atom on a substrate by sequentially repeating (b) removing the metal-containing gas and the reducing gas that remain in the process chamber; (c) supplying a nitrogen-containing gas to the substrate; and (d) removing the nitrogen-containing gas remaining in the process chamber.

forming a metal nitride film 21 substantially not containing a silicon atom on a substrate 15 by sequentially repeating:
(a) supplying a metal-containing gas WF6 [0066] and a reducing gas SiH4 [0071], which contains silicon and hydrogen and does not contain a halogen, to the substrate in a process chamber 2 by setting an internal pressure of the process chamber during at least the supply of the reducing gas, wherein (a) includes a timing of supplying the metal-containing gas [0065]-[0066] and the reducing gas [0067]-[0068]; (b) removing the metal-containing gas and the reducing gas that remain in the process chamber [0067]-[0068]; (c) supplying a nitrogen-containing gas to the substrate [0077]; and (d) removing the nitrogen-containing gas remaining in the process chamber [0078].  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use the sequence as suggested by Kato in the method of Godet et al. for the purpose of maintaining the molecular layer until the desired layer thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898